OFFICE ACTION

Suspension of Action
Applicant’s request filed on September 16, 2020, for deferral of examination under 37 CFR 1.103(d) in the application, has been approved.  The examination of the application will be deferred for a period of 36 months from the earliest effective filing date, September 16, 2019.

Conclusion
Any inquiry concerning this communication, or earlier communications, should be directed to the art unit supervisor, Jerry O’Connor, whose telephone number is (571) 272-6787, and whose facsimile number is (571) 273-6787.


GJOC
December 2, 2021
	/Gerald J. O’Connor/
	Supervisory Patent Examiner
	Group Art Unit 3624